 INDIANA GAS CO. 623Indiana Gas Company, Inc. and International Broth-erhood of Electrical Workers Local Union 1393, a/w International Brotherhood Electrical Work-ers, AFL-CIO and Darlene Notter. Cases 25ŒCAŒ25438 and 25ŒCAŒ25674 May 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On August 28, 1998, Administrative Law Judge Mar-ion C. Ladwig issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified and to adopt the recommended Order as modi-fied.2 We find merit in the General Counsel™s exception to the judge™s failure to find that the Respondent violated Section 8(a)(1) of the Act when it told an employee that it could no longer trust union employees. In spring 1997, the Respondent™s field supervisor, John Friend, and operations manager, John Burke, began meeting with employees Darlene Notter and Ricardo Riggs about the possibility of creating another meter reader position.  Friend told them not to discuss the new position with anyone and that if Union Steward Walters learned about it, they could lose their jobs.  In April 1997, Burke, after speaking to Riggs and employee, David Ferguson about the new position, said that if they revealed anything to Walters, Burke would deny the con-versation and Riggs could be bumped from his meter reader position. When Walters learned of the new position from Fergu-son, Walters spoke to Notter and Riggs, who confirmed what Walters had heard.  Afterward, Burke and Friend met again with Riggs.  Burke said that he could not trust any of the union employees anymore and that he was upset.  Burke asked Riggs if he wanted to be a locator.3  Friend then asked if Riggs wanted to remain a meter reader.  When Riggs said yes, Friend replied that Riggs could be bumped.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge inadvertently included broad injunctive language in his recommended Order, although he properly used narrow language in his notice.  We shall modify the recommended Order to conform to the notice in this respect. 3 A locator position would be a demotion for Riggs. The judge correctly found that the Respondent violated Section 8(a)(1) when Friend warned Notter and Riggs that if they told the union steward about the new meter reader position, they could lose their jobs, and when Burke told Riggs and Ferguson that if they told the union steward about the new position, Riggs could be bumped from his meter reader job.4  However, the judge failed to address the complaint allegation that Burke™s later state-ment to Riggs that Burke could not trust union employ-ees also violated the Act.  By stating that he could not trust union employees anymore, Burke clearly expressed his displeasure with Riggs for engaging in union activity by informing the union steward about the conversations with management concerning the new meter reader position. The statement was followed immediately by implied threats of demo-tion for engaging in that activity.5 Together, these com-ments certainly conveyed the message that the employ-ees™ union activity was tantamount to disloyalty to Burke, for which there could be adverse consequences. Under the circumstances, we agree with the General Counsel that Burke™s statement that he could not trust union employees anymore because they revealed job-related information to their union steward would rea-sonably tend to restrain and coerce employees from en-gaging in further union activities in violation of Section 8(a)(1). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Indiana Gas Company, Inc., Danville, Indiana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraphs 1(b) and (c). ﬁ(b) Telling employees that it could not trust union employees because the employees revealed to their union steward information it gave them about their jobs. ﬁ(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  4 The Respondent has not excepted to the findings of those viola-tions. 5 See L™Ermitage Hotel, 268 NLRB 744, 749 (1984), enfd. sub nom. Ashkenazy Property Management Corp. v. NLRB, 796 F.2d 479 (9th Cir. 1986). 328 NLRB No. 81  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten you with th
e loss or transfer of 
jobs if you reveal to the union steward or representative 
information the Company gives you about your jobs. 
WE WILL NOT tell you that we cannot trust union em-
ployees because you reveal 
to your union steward infor-
mation we gave you about your jobs. 
WE WILL NOT  in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
INDIANA GAS COMPANY, INC
.  Michael T. Beck, Esq., for the General Counsel
. Douglas J. Heckler, Esq. (Barnes & Thornburg), 
of Indianapo-lis, Indiana, for the Respondent. 
DECISION STATEMENT OF THE 
CASE MARION C. LADWIG
, Administrative Law Judge. This case 
was tried in Indianapolis, Indiana, on June 1Œ2, 1998. The 
charges were filed June 12 and October 9, 1997,
1 and the con-
solidated complaint was issued December 3. 
The primary issues are whether the Company, the Respon-
dent (a) unlawfully threatened employees with loss or transfer 

of jobs if they engaged in pr
otected concerted activity and (b) 
discriminatorily discharged Un
ion Steward Gary Walters and 
employee Darlene Notter because of their union activity, violat-
ing Section 8(a)(1) and (3) of the National Labor Relations 
Act.(the Act)  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Company, I make the following 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
FINDINGS OF FACT
 I. JURISDICTION
 The Company, a corporation, is a public utility that generates 
and distributes gas in central a
nd southern Indiana, where it 
annually derived over $250,000 in 
gross revenue and receives 
goods valued over $50,000 directly
 from outside the State.  The 
Company admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union, the International Brotherhood of 
Electrical Workers Local 1393, is a labor organization within 
the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Alleged Threats 
The Company, a public utility di
stributing gas at 28 locations 
in Indiana, admittedly is ﬁin a pr
ocess of not hiring,ﬂ relying on 
attrition and other separations to decrease the size of the work 

force to the ﬁright levelsﬂ (Tr. 9Œ10, 176). This enables the Company to contract out more of the work under the union 
agreement, which provides (R. Exh.
 2, art. 6, Contracting, 3): 
 The Company agrees that it will not contract any work 
which is ordinarily done by its union employees if, as a re-
sult thereof, it would become necessary to lay off any em-
ployee, prevent the recall of any employee or lay off or to 

reduce the rate of pay of any union employee. 
 In the spring 1997, when the two meter reader routes at the 
Danville facility were being divided into three routes, the Com-
pany began assigning the union st
eward, fitter Gary Walters, 
and another fitter to work in the lower meter reader classifica-
tion, along with meter readers Darlene Notter and Ricardo 
Riggs (Tr. 27, 68). Walters filed a grievance, alleging a viola-
tion of the agreement (Tr. 183, 193Œ195, 375Œ376; R. Exh. 13). In a grievance meeting with Employee Relations Director 
James Hobson, as Walters credibly testified (Tr. 184): 
 I was saying because they wa
s contracting out my job 
and this other fitter™s job and having us read the meters 
and then they was doing away with [the fitter] job, they in 
effect was violating [the contracting provision] of the con-
tract. 
. . . . I said union or no-union I will get a lawyer, you cannot 
do it according to what that contract said and [Hobson] 
said that he wasn™t scared of lawyers. 
 Meanwhile the Company had clos
ed its operation of the ma-
terials distribution center in Indianapolis. Two of the replaced 

employees exercised their bumping rights under the union 
agreement and replaced two Danville employees. One of them 
replaced a Danville material distribution specialist, who in turn 
replaced an employee at the Company™s Lebanon location. The 
other one replaced meter read
er Riggs, who replaced David 
Ferguson, the Danville line locator. Ferguson was given the 
choice of replacing an employee
 at another location or taking a 
buy out, which included an additional $5000. (Tr. 25, 49, 138, 
184Œ185, 325; R. Exh. 2, art. 12, Layoff, sec. 1, 6.) 
In apparent response to Walt
ers™ grievance (Tr. 186), the 
Company began planning to add another meter reader job in 
 INDIANA GAS CO. 625Danville. It permitted both Riggs and Ferguson in the meantime 
to continue working on their previous meter reader and locator 
jobs. (Tr. 25Œ26, 53.) It endeavored, however, to conceal from 
Union Steward Walters its plans,
 which if carried out would enable Riggs to become the third meter reader and Ferguson to 
remain as locator. 
Danville Field Supervisor Howard Friend met with meter 
readers Notter and Riggs and discussed the third meter reading 
route. It is undisputed (as Notter credibly testified) that Friend 
told them not to tell Union Steward Walters anything, warning 
that if they did, ﬁthere was a possibility we would lose our jobs 
tooﬂ (Tr. 68Œ70). 
Area Manager John Burke later met with Riggs, Ferguson, 
and Friend. He discussed keeping Riggs and Ferguson as a 
meter reader and locator. He told them not to tell anybody, not 
even the union steward, about 
this meeting and warned (as Riggs credibly testified) that ﬁif we told anybody that he would 
deny itﬂ and ﬁI would bump Da
ve and Dave would have the option of going to a different location or the buy-out.ﬂ (Tr. 
139Œ140.) Burke testified that he and Friend met with Riggs and Fergu-
son and reported that they ﬁwere in the process of getting per-
mission to hire a third meter readerﬂ but that their request for 
another meter reader was ﬁstill up in the air.ﬂ Burke admitted 
stating that ﬁif the word got out and caused us not to hire the 
third meter reader, that we woul
d just have to let the bumping process take its route and that it
 would be out of our hands at 
that time.ﬂ He also admitted telling Riggs and Ferguson ﬁnot to 
tell anyoneﬂ and testified, ﬁI don™t know if we said union spe-
cifically.ﬂ (Tr. 51Œ54.) 
Employee Relations Director
 Hobson explained why the 
Company made Ferguson a buy-out offer of an additional 
$5000, which was not provided for in the union agreement. He 
admitted that his goal was ﬁthat 
we could continue to subcon-
tract our material delivery [at th
e Indianapolis materials distri-
bution center] without violating 
the subcontracting provision of 

our labor agreementﬂ and ﬁmy goal was to make sure that eve-
rybody was accommodated that wa
nted to be accommodatedﬂ 
(Tr. 377, 380). He also admitted that subcontracting to his 
knowledge had been an issue since 1971 (Tr. 383). 
Sometime in April, as Walters credibly testified, David Fer-
guson came to him and reported that Burke and Friend had 
been calling him and Riggs into meetings (Tr. 188): 
 Dave stated to me that he asked for me to be in there with him 
and was denied it. They said no this is not a discipline meet-

ing, you do not have to have your union steward in here, this 
was between us. Now we are trying to get it to where we can 
open the third [meter reader route] book but if your union 
steward finds out about it we will have to go by the contract 
and we can™t open that up and you will both be without a job. 
 Walters spoke to meter reader
s Riggs and Notter, both of 
whom verified ﬁwhat had be
en happeningﬂ (Tr. 188).  
Walters (who impressed me most 
favorably as a truthful wit-
ness when testifying under oath) also credibly testified that the 
next time he heard from Fergus
on was Friday, May 2, when 
Ferguson came to him, said ﬁthi
s is my deadlineﬂ and asked 
ﬁWhat do I do?ﬂ Walters answered that ﬁif you don™t meet the 

deadline they probably won™t give you the buy-outﬂ and ﬁyou 
need to call Hobson today.ﬂ Ferguson called Hobson, but no 
one answered. (Tr. 187.) 
Ferguson again asked what to do, and Walters advised him to 
talk to Area Manager Burke and find out if they were going to 
open the third meter reader route so Riggs ﬁcan stay a meter 
reader and you can stay a locator. . . . don™t miss your deadline 
because then you will have nothing. At least this way you are 
going to have $5000 for the buy-out.ﬂ (Tr. 187.) 
Ferguson spoke to Burke, who had no information for himŠ
although Burke admitted at the trial that he had received word 
ﬁsometime around late to mid-Aprilﬂ that the third meter reader 
route had been approved. Ferguson gave Burke his keys and his 
pager and put the buy-out agreem
ent in the company mail to 
Hobson. (Tr. 24, 187.)  
I discredit Hobson™s claim that he had already told Ferguson 
before May 2 that the third meter reader job had been approved 
and that Ferguson stated his preference was to take the buy out 
instead of staying on the locator job (Tr. 379Œ382). I note that 
Hobson™s April 24 letter to Ferguson, regarding the offered 
ﬁseveranceﬂ agreement, makes no reference to Hobson™s telling 
Ferguson that the third route was being added in Danville (Tr. 
390; R. Exh. 14). 
On Tuesday, May 6, Walters complained to Assistant Busi-
ness Agent Tim Eason and the union attorney about the conduct 
of the Company™s supervisors in Danville, concealing informa-
tion from him. They called Hobson on the speaker phone. 
When Hobson responded that Walters ﬁshould know that Rick 
Riggs has been called back,ﬂ Wa
lters said, ﬁI don™t know any-
thing about thatﬂ and ﬁnow Rick 
is called back and Dave [Fer-
guson] took the buy-out, Dave™s job 
isn™t saved, he is gone.ﬂ As 
Walters credibly testified, Hobson responded: ﬁWell, I told 
John [Burke] and Howard [Frie
nd] last weekﬂ and ﬁif they 
don™t tell you guys, that isn™t my problem.ﬂ Hobson added that 
Ferguson ﬁtook the buy-out, there isn™t much I can do about it 
now.ﬂ (Tr. 190Œ191.) 
Thus, by concealing the information from Union Steward 
Walters that the Company had approved the third meter reader 
route in Danville, the Company had succeeded in eliminating 
another employee from the payroll, further downsizing the 
bargaining unit and enabling it to contract out more work. Par-
ticularly under these circumstance I find that the Company 
unlawfully threatened employees with
 loss or transfer of jobs if 
they engaged in protected concerted activity (1) when Field 
Supervisor Friend warned meter 
readers Notter and Riggs that 
if they told the union steward about the third meter reading 
route, ﬁthere was a possibilityﬂ 
they would lose their jobs and 
(2) when Area Manager Burke told Riggs and locator Ferguson 

that if they told the union stew
ard about his meeting with them, 
Riggs™ bumping of Ferguson from the locator job would pro-ceedŠcoercing the employees in violation of Section 8(a)(1). 
B. Discharge of Gary Walters and Darlene Notter 
1. Possession of company property 
On Friday morning, May 23, after the employees left the 
Danville facility for their day™s work, a contractor came to pick 

up some pipe. Field Supervisor
 Howard Friend saw Darlene Notter™s Bravada sport utility ve
hicle parked in front of the 
stacks of pipe. When he checked to determine if she left the 
keys in the vehicle, he saw in plain sight an unopened bag of 
the Company™s grass seed on the floor board of the back seat. 
(Tr. 222, 238, 396; R. Exh. 10.) 
Gary Walkers™ pickup truck wa
s parked, facing Notter™s ve-
hicle. In the back of the truc
k Friend saw another bag of grass 
seed through large air holes in a dog box. Upon opening the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626box, he and Project Coordinator Jeff Autrie observed the bag 
leaning against the left side of the box. As shown in the video 
tape that Autrie made of the bag in each of the vehicles (R. 
Exh. 10), the top end of the bag, touching the side of the box 
was rolled down several inches, showing that the bag had been 
opened and part of the seed had been removed, leaving only a 
partial bag. (Tr. 221Œ223, 338Œ341, 344, 396Œ397; R. Exh. 10.) 
The following Tuesday, May 27, the Company held a fact-
finding meeting with Notter, with William Kelsey as her wit-
ness in the absence of Union Steward Walters. As shown in 
Employee Relations Representa
tive Chris Jernigan™s notes 
(G.C. Exh. 5), which appear to be the most accurate account of 
what was said in the meetings, Notter claimed (p. 2) in the 
meeting that she had only a half
 bag of grass seed, which she planned to give to a customer and not use herself. She gave (pp. 

3Œ4) his name as Rick (McDuff
ee), on Kimberly in Plainfield, 
where he has a ﬁNice yardŠexcept where he needs grass.ﬂ She 

claimed (p. 5), ﬁAbsolutely,ﬂ it was a half bag, not a full one. 
(Tr. 258Œ261.) 
The next morning the Company held a second factfinding 
meeting with Notter, with Walters as her witness. She stated 
(G.C. Exh. 6, 1) that she had re
turned the bag, ﬁJust like I got 
it.ﬂ When told the bag in her vehicle had been a full one, she 
again (at 4) denied it. Walters spoke up and said, ﬁI didn™t see 
anything.ﬂ At the end of the meeting (at 7), Notter and Walter 
went with the Company to the McDuffee home. (Tr. 261Œ262.) 
Later that morning the Company held a factfinding meeting 
with Walters, with Notter as his witness. When asked whether 
he wanted to change his answer about not seeing anything, 
Walters answered (G.C. Exh. 7, 1), ﬁI said I don™t know.ﬂ He 
then claimed that he did not know if he did or did not carry out 
grass seed, and that he did not know if he had any grass seed on 
his personal truck, but ﬁPossibl
y I might have.ﬂ When later 
asked (8Œ9), ﬁAssuming bag in truck, you don™t know how it 
got there?ﬂ he answered, ﬁI put it there unless you did.ﬂ (Tr. 
266Œ268.) Thus, neither Walters nor Notter admitted in the factfinding 
meetings having taken any gras
s seed for their personal use. 
They claimed in the meetings that the Company permitted the 
taking of company property for personal use. 
The Company™s investigation revealed that Walters had been 
seen taking out grass seed that Friday morning, that Rick 
McDuffee was no longer living in the house on Kimberly, and 
that there were no bare spots in the yard needing grass seed (Tr. 
358Œ359, 367, 369).  
At the trial Walters admitted that Notter had asked him to get 
a bag of grass seed for her, that he asked an employee to add a 
bag of grass to the employee™s issue ticket (making a total of 
three 25-lb. bags), and that he carried a full bag to Notter™s 
company truck, where he saw that another employee had al-
ready placed a partial bag that 
was left over from the day be-
fore. Walters asked if Notter preferred the full bag or the partial 
bag. She said the full bag, which 
he placed in her vehicle. He 
placed the partial bag in the dog box on his pickup truck be-

cause it had been raining all week. (Tr. 220Œ223, 343; R. Exh. 
4.) Notter admitted at the trial that she had previously told the 
other employee she needed some grass seed and that she and 
her husband had used some of the seed that weekend before the 
factfinding meetings. She admitted
 that she got the full bag of 
grass seed, only part of which sh
e had planned to give to the 
customer to whom she previously had offered seed the next 
time she got some. The customer and his wife were then getting 
a divorce, and he was no longer living in the house but was 
maintaining the property. (Tr. 83, 119, 125.) 
The Company discharged both employees for ﬁunauthorized 
possession of company propertyﬂ (G.C. Exh. 13, 6Œ7). 
2. Contentions of the parties 
The General Counsel contends in his brief (at 14Œ15) that the 
evidence clearly shows that the real reason for the discharges 
was not the taking of the grass seed, but the union activity of 
Walters™ meeting 2 weeks earlier
 ﬁwith the employees about 
forming a union committee, and 
Notter™s volunteering to serve 
on that committee.ﬂ 
This is a reference to Walters™ meeting with the Danville un-
ion members to get two employees to volunteer to serve with 

him on a joint company/union alternative conflict resolution 
committee under article 50 of the collective-bargaining agree-
ment (R. Exh. 2 p. 42). Notte
r and another union member fi-
nally agreed to serve with Walters on the committee. (Tr. 73Œ

76, 168, 189Œ190, 195Œ198.) 
On May 28, the day before Wa
lters was discharged, he de-
livered to the Company a letter addressed to Director Employee 
Relations Hobson (G.C. Exh. 3), announcing that the Union had 
appointed Notter and the other employee to serve with him on 
the joint committee and requesting a meeting regarding ﬁal-
leged violation of Weingarten
 rights, and intimidating man-
agement practicesﬂ at
 Danville (Tr. 201Œ203). 
The General Counsel has failed to show that the Company 
was even in part motivated by 
this union activity. Hobson, who 
made the discharge decision, had proposed the article 50 provi-
sion when it was included in the collective-bargaining agree-
ment (Tr. 240, 366, 371). 
The General Counsel also contends (at 17) that ﬁ[f]urther 
evidence of a prima facie case [under 
Wright Line, 251 NLRB 1083, 1089 (1980)] may be found in the reason for Walters™ 

and Notter™s discharge. They 
were discharged for conduct, 
namely taking company property
 for personal use, that man-
agement had previously allowed to occur on a regular basis.ﬂ 
This contention refers to evid
ence that employees had taken 
for their personal use such company property as grass seed, 
weed killer, flashlight batteries, etc., but 
with permission of 
management (Tr. 62Œ64, 92Œ95, 114, 130Œ131, 157Œ159, 205Œ
206, 364). The evidence is clear that although Walters and Not-
ter may have believed that perm
ission was not required, they 
showed no confidence in such a believe in the factfinding meet-
ings when they failed to admit what had happened. 
Particularly in view of undisput
ed evidence that Walters and 
Notter took the bags of grass seed 
without permission of man-agement, I agree with the Company and find that the General 
Counsel has failed to show that their union activity was a moti-
vating factor in the Company™s decision to discharge them. 
I therefore find that the allegation that the Company dis-
criminatorily discharged Walters and Notter in violation of 
Section 8(a)(3) and (1) must be dismissed. 
CONCLUSIONS OF 
LAW 1. By coercively threatening employees with loss or transfer 
of jobs if they revealed to the union steward the Company™s 
meetings with them and the information it gave them about 
their jobs, enabling it to further downsize the bargaining unit 

and contract out more work, the Company has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
 INDIANA GAS CO. 6272. The General Counsel has failed to prove that the Company 
discriminatorily discharged Walt
ers and Notter in violation of 
Section 8(a)(3) and (1). 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Indiana Gas Company, Inc., its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with the loss or transfer of jobs if 
they reveal to the union steward or representative information 

the Company gives them about th
eir jobs, enabling it to further 
downsize the bargaining unit and contract out more work. 
(b) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 

by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Danville, Indiana copies of the attached notice marked 
ﬁAppendix.ﬂ3 Copies of the notice, on forms provided by the 
Regional Director for Region 25, 
after being signed by the Re-

spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 